NUMBER 13-08-00494-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE HEI RESOURCES, INC., 
R. D. TUSETH, RICK STRATTON, AND STEVEN HEARNE




On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Yañez and Benavides

Memorandum Opinion Per Curiam (1)


 Relators, HEI Resources, Inc., R. D. Tuseth, Rick Stratton, and Steven Hearne, filed
a petition for writ of mandamus, a motion to seal records, and an emergency motion for
temporary relief in the above cause on August 18, 2008.  That same day, this Court: (1) 
granted the emergency motion for temporary relief and ordered stayed the trial court's
order of August 6, 2008; (2) granted the motion to seal records; and (3) requested that the
real party in interest, S. Lavon Evans, Jr. Operating Company, by and through counsel, file
a response to relators' petition for writ of mandamus on or before the expiration of ten days
from the date of that order.  The real party in interest has duly filed its response and
relators have filed a reply thereto.
	The Court, having examined and fully considered the petition for writ of mandamus,
the record and the sealed documents filed herein, the response, and the reply thereto, is
of the opinion that relators have not shown themselves entitled to the relief sought. 
Accordingly, the stay previously imposed by this Court is ordered LIFTED and the petition
for writ of mandamus is  DENIED.  See Tex. R. App. P. 52.8(a), 52.10(b).  
	Documents which were filed herein under seal may be retrieved by the party filing
same.  Pending motions, if any, are dismissed as moot.
								PER CURIAM

Memorandum Opinion delivered and
filed this 8th day of October, 2008.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).